 

Exhibit 10.4

 

LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”) is made as of January 15, 2014 by and
between the undersigned person or entity (the “Restricted Holder”) and Ekso
Bionics Holdings, Inc., a Nevada corporation formerly known as PN Med Group Inc.
(the “Parent”). Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Merger Agreement (as defined
herein).

 

WHEREAS, pursuant to the transactions contemplated under that certain Agreement
and Plan of Merger and Reorganization, dated as of January 15, 2014 (the “Merger
Agreement”), by and among the Parent, Ekso Acquisition Corp., a Delaware
corporation (the “Acquisition Subsidiary”), and Ekso Bionics, Inc., a Delaware
corporation (the “Company”), the Acquisition Subsidiary will merge with and into
the Company, with the result of such merger being that the Company will be the
surviving entity and become a wholly-owned subsidiary of the Parent, with all
the Company stockholders exchanging their shares of Company Stock for shares of
Parent Common Stock pursuant to the terms of the Merger Agreement (the
“Merger”);

 

WHEREAS, simultaneously with or prior to the closing of the Merger, Parent will
complete a private placement offering (the “Private Placement Offering”) of a
minimum of 12,000,000 Units (as defined below) of its securities (including the
conversion of $5,000,000 of senior subordinated convertible notes issued by the
Company into Units accordance with the terms thereof), at a purchase price of
$1.00 per Unit, each “Unit” consisting of one (1) share of the Parent Common
Stock, and a warrant to purchase one (1) share of Common Stock at an exercise
price of $2.00 per share for a term of five (5) years;

 

WHEREAS, the Restricted Holder will be an officer, director and/or key employee
of the Parent immediately after the closing of the Merger and/or the Restricted
Holder will be a beneficial owner of ten percent (10%) or more of the
outstanding shares of Parent Common Stock immediately after the closing of the
Merger and the Private Placement Offering; and

 

WHEREAS, the Merger Agreement provides that, among other things, all the shares
of Parent Common Stock owned by the Restricted Holder immediately after the
closing of the Merger (the “Restricted Securities”) shall be subject to certain
restrictions on Disposition (as defined herein) during the period of twenty-four
(24) months immediately following the closing date of the Merger (the
“Restricted Period”), subject to certain conditions all as more fully set forth
herein.

 

NOW, THEREFORE, as an inducement to and in consideration of the Parent’s
agreement to enter into the Merger Agreement and proceed with the Merger, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

 

 

 

1.Lock Up Period.

 

(a)          During the Restricted Period, the Restricted Holder will not,
directly or indirectly: (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, make any short sale, lend or
otherwise dispose of or transfer any Restricted Securities or (ii) enter into
any swap or any other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, any of the economic consequences of ownership
of any Restricted Securities (with the actions described in clause (i) or (ii)
above being hereinafter referred to as a “Disposition”); provided, however, that
if the Parent engages in an underwritten public offering of its equity or
convertible securities prior to the end of the Restricted Period, the managing
underwriter may waive the balance of the Restricted Period; provided, further
however, that such Restricted Period shall be subject to earlier termination (x)
with the written approval of the lead underwriter of any underwritten public
offering of Parent’s equity or convertible securities for gross proceeds to
Parent of at least $25 million and (y) after twelve (12) months in respect of
thirty percent (30%) of the Parent Common Stock held by such Restricted Holder
if such Restricted Holder invested $500,000 or more in the Bridge Notes. The
foregoing restrictions are expressly agreed to preclude the Restricted Holder
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
any of the Restricted Securities of the Restricted Holder during the Restricted
Period, even if such securities would be disposed of by someone other than the
Restricted Holder.

 

(b)          In addition, during the period of twenty-four (24) months
immediately following the closing date of the Merger, the Restricted Holder will
not, directly or indirectly, effect or agree to effect any short sale (as
defined in Rule 200 under Regulation SHO of the Securities Exchange Act of 1934
(the “Exchange Act”)), whether or not against the box, establish any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act) with
respect to any shares of the Parent Common Stock, borrow or pre-borrow any
shares of the Parent Common Stock, or grant any other right (including, without
limitation, any put or call option) with respect to shares of the Parent Common
Stock or with respect to any security that includes, is convertible into or
exercisable for or derives any significant part of its value from shares of the
Parent Common Stock or otherwise seek to hedge the Restricted Holder’s position
in the Parent Common Stock.

 

(c)          Notwithstanding anything contained herein to the contrary, the
Restricted Holder shall be permitted to engage in any Disposition (i) where the
other party to such Disposition is another Restricted Holder and the transferee
agrees in writing that the Restricted Securities shall continue to be subject to
the restrictions on transfer set forth in this Agreement, (ii) where such
Disposition is in connection with estate planning purposes, including, without
limitation to an inter-vivos trust and the transferee takes title to such shares
subject to the restrictions on transfer set forth in this Agreement, (iii) upon
the written approval of the lead underwriter in any underwritten public offering
of Parent’s securities, or (iv) where such Disposition is to an affiliate of
such Restricted Holder (including entities wholly owned by such Restricted
Holder or one or more trusts where such Restricted Holder is the grantor of such
trust(s)) as long as such affiliate executes a copy of this Agreement.

 

(d)          Notwithstanding anything contained herein to the contrary, the
restrictions contained in this Agreement shall not apply to any shares of Parent
Common Stock acquired by Restricted Holder in the open market.

 

2

 

 

2.Legends; Stop Transfer Instructions.

 

(a)          In addition to any legends to reflect applicable transfer
restrictions under federal or state securities laws, each stock certificate
representing Restricted Securities shall be stamped or otherwise imprinted with
the following legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF JANUARY 15, 2014, BETWEEN THE HOLDER HEREOF AND
THE ISSUER AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS
THEREOF.”

 

(b)          The Restricted Holder hereby agrees and consents to the entry of
stop transfer instructions with the Parent’s transfer agent and registrar
against the transfer of the Restricted Securities or securities convertible into
or exchangeable for Restricted Securities held by the Restricted Holder except
in compliance with this Agreement.

 

3.Registration of Restricted Shares.

 

(a)          During the Covered Period (as defined below), Parent shall not
register for resale any of the shares of Parent Common Stock received by the
Company stockholders in exchange for their shares of Company Common Stock
pursuant to the Merger (the “Merger Shares”) (for the sake of clarity, other
than a registration on Form S-8 or other registration relating to shares of
Parent Common Stock or any other class of Parent securities issuable upon
exercise of employee stock options or in connection with any employee benefit
plan or similar plan of Parent) unless the Restricted Holder is given at least
ten (10) business days advance notice of such registration and the right during
the ten (10) business day period following receipt of such notice to elect to
include its Restricted Securities in such registration on a pari passu basis
(including subject to cutback on a pari passu basis) with such other Merger
Shares and in accordance with the plan of distribution intended by Parent for
such registration statement. In the event that such registration involves an
underwritten public offering of Parents securities, the right of the Restricted
Holder to include its Restricted Shares in such registration shall be further
conditioned upon the Restricted Holder’s participation in such underwriting and
the inclusion of such Restricted Holder’s Restricted Shares in the underwriting
on the terms set forth herein. The Restricted Holders permitted to sell any of
their Parent Common Stock through such underwriting shall (together with Parent
and any other stockholders of Parent selling their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter selected for such underwriting by Parent or such other selling
stockholders, as applicable. Nothing contained herein shall require Parent to
include any Merger Shares in any registration statement registering exclusively
the resale of securities issued by Parent in the Private Placement Offering or
otherwise limit the ability of Parent to grant demand, piggy-back or other
registration rights to any other current or future stockholders of Parent.

 

(b)          “Covered Period” shall mean the period beginning upon the closing
date of the Merger and ending on the later of (i) the expiration of the
Restricted Period and (ii) the date on which all Merger Shares held by the
Restricted Holder are transferred by the Restricted Holder or may be sold under
Rule 144 without volume limitations during any ninety (90) day period.

 

3

 

 

4.Miscellaneous.

 

(a)          Periodic Reports. The Issuer shall be permitted to request from the
Restricted Holder such person’s brokerage statement summary with respect to the
Restricted Securities covering any period during the Restricted Period.

 

(b)          Specific Performance. The Restricted Holder agrees that in the
event of any breach or threatened breach by the Restricted Holder of any
covenant, obligation or other provision contained in this Agreement, then the
Parent shall be entitled (in addition to any other remedy that may be available
to the Parent) to: (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision; and (ii) an injunction restraining such breach or threatened breach.
The Restricted Holder further agrees that neither the Parent nor any other
person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 4, and the Restricted Holder irrevocably waives any
right that he, she, or it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

 

(c)          Other Agreements. Nothing in this Agreement shall limit any of the
rights or remedies of the Parent under the Merger Agreement, or any of the
rights or remedies of the Parent or any of the obligations of the Restricted
Holder under any other agreement between the Restricted Holder and the Parent or
any certificate or instrument executed by the Restricted Holder in favor of the
Parent; and nothing in the Merger Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Parent or any of the obligations of the Restricted Holder under this Agreement.

 

(d)          Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

 

If to the Parent:   Copy to (which copy shall not constitute notice hereunder):
      Ekso Bionics Holdings, Inc.   Gottbetter & Partners, LLP 1414 Harbour Way
South, Suite 1201   488 Madison Avenue, 12th Floor Richmond, California 94804  
New York, NY  10022 Attn: Nathan Harding, CEO   Attention:  Adam S. Gottbetter,
Esq. Facsimile: (510) 927-2647   Telephone:  (212) 400-6900    
Facsimile:  (212) 400-6901

 

4

 

 

If to the Restricted Holder:   Copy to (which copy shall not constitute notice
hereunder):

 

To the address set forth on the signature page hereto.                          
                        Attn:             Facsimile:      

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

(e)         Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

(f)         Applicable Law; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among
any of the parties arising out of this Agreement, (i) each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts having jurisdiction over
New York County, New York; (ii) if any such action is commenced in a state
court, then, subject to applicable law, no party shall object to the removal of
such action to any federal court having jurisdiction over New York County, New
York; (iii) each of the parties irrevocably waives the right to trial by jury;
and (iv) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepared, to the address
at which such party is to receive notice in accordance with this Agreement.

 

5

 

 

(g)        Waiver; Termination. No failure on the part of the Parent to exercise
any power, right, privilege or remedy under this Agreement, and no delay on the
part of the Parent in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. The Parent shall not be deemed to have waived
any claim arising out of this Agreement, or any power, right, privilege or
remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of the Parent; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given. If the Merger Agreement is terminated, this Agreement shall thereupon
terminate.

 

(h)        Captions. The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

(i)          Further Assurances. The Restricted Holder hereby represents and
warrants that the Restricted Holder has full power and authority to enter into
this Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its terms.
The Restricted Holder shall execute and/or cause to be delivered to the Parent
such instruments and other documents and shall take such other actions as the
Parent may reasonably request to effectuate the intent and purposes of this
Agreement.

 

(j)          Entire Agreement. This Agreement and the Merger Agreement
collectively set forth the entire understanding of the Parent and the Restricted
Holder relating to the subject matter hereof and supersedes all other prior
agreements and understandings between the Parent and the Restricted Holder
relating to the subject matter hereof.

 

(k)         Non-Exclusivity. The rights and remedies of the Parent hereunder are
not exclusive of or limited by any other rights or remedies which the Parent may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).

 

(l)          Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Parent and the Restricted Holder.

 

(m)        Assignment. This Agreement and all obligations of the Restricted
Holder hereunder are personal to the Restricted Holder and may not be
transferred or delegated by the Restricted Holder at any time. The Parent may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity without obtaining the consent or approval of the
Restricted Holder.

 

(n)        Binding Nature. Subject to Section 4(m) above, this Agreement will
inure to the benefit of the Parent and its successors and assigns and will be
binding upon the Restricted Holder and the Restricted Holder’s representatives,
executors, administrators, estate, heirs, successors and assigns.

 

(o)        Survival. Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Merger.

 

6

 

 

(p)        Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute one and the same instrument.

 

[signature page follows]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.

 

  EKSO BIONICS HOLDINGS, INC.       By:     Name: Pedro Niklitschek   Title: CEO
      RESTRICTED HOLDER:               (name)               Name:   Title:      
Address:                                            

 



 

